                     UNITED STATES DISTRICT COURT

                     SOUTHERN DISTRICT OF GEORGIA

                          STATESBORO DIVISION

 CAMPANELLA D'ANGELO,

        Plaintiff,

 V.                                                  CV6:18-103


JUDGE MICHAEL T. MULDREW,et
 al.,

        Defendants.



            ORDER AND REPORT AND RECOMMENDATION


        Before the Court is plaintiffs Motion for Injunctive Relief or

Temporary Restraining Order, doc. 2; defendants Mike Kiles and

Unknown Sheriffs Deputy's Motion to Dismiss by Special Appearance,

doc. 5;^ plaintiffs Motion for Joinder of Party, doc. 7; defendants City of

Sylvania and Tony Taylor's Motion to Dismiss, doc. 16; defendants Mike

Kiles and Unknown Sheriffs Deputy's Second Motion to Dismiss, doc. 18;

defendant's Keith Mclntyre, and Michael T. Muldrew's Motion to Dismiss,

doc. 19; defendants' Joint Motion to Stay, doc. 23; plaintiffs Motion for



'Defendants Kiles and Unknown Sheriff's Deputy have filed a subsequent motion to
dismiss after service raising may of the same issues as the initial motion to dismiss,
doc. 18. Accordingly, the initial motion to dismiss, doc. 5, should be DISMISSED
AS MOOT.
